Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000684
                                                          24-SEP-2014
                                                          12:33 PM



                           SCWC-12-0000684

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                  vs.

                           RICK J. FISHER,
                   Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000684 CASE NO. 1DTA-11-04714)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Rick J. Fisher’s

Application for Writ of Certiorari filed on August 12, 2014, is

hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, September 24, 2014.

Jonathan Burge                    /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson